DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to after-final communications filed on July 28, 2021, in which Applicant amended claims 1, 14 and 20, and cancelled claims 9 and 19.
Claims 1-8, 10-18 and 20 are allowed as per examiner's amendment below.

Response to Amendments
In view of Applicant's amendments, the objection to the claims is withdrawn.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

In the Claims:
	Claim 14 has been amended:

	Claim 14 (Currently Amended)
	At line 8: -- perform one or more processing operations 
	At line 37: -- instructions, on execution, further cause 

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, a method as recited by the limitations of independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination the steps of "obtaining a plurality of storage access dataset and a plurality of Application Programming Interface (API) access dataset from a database; examining a total number of unique blocks from the plurality of storage access dataset and the plurality of API access dataset and performing: (a) adding the unique blocks to a prefetch set, if available memory is more than a predefined percentage and perform (d); or (b) adding a predefined number of repeated blocks in the prefetch set, if the available memory is less than a requirement; (c) rechecking the available memory and selecting predefined used blocks from the plurality of storage access dataset and the plurality of API access dataset, in case the memory becomes available; and (d) identifying and transmitting the storage blocks based on the selected predefined used blocks for prefetching;" when considered in combination with the remaining limitations of claim 1.
Independent claims 14 and 20 recite analogous limitations and, therefore, are allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20120239739 A1 - Apparatus, Systems And Methods For Dynamic Adaptive Metrics Based Application Deployment On Distributed Infrastructures, and US 20190138290 A1 - Scalable Artificial Intelligence Driven Configuration Management (see the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192